CARBONACEOUS MATERIALS AND METHODS OF USE THEREOF
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to communication filed on 11/1/2022:
Claim 1 has been amended; claim 43 has been newly added. No new matter has been entered.
Previous rejections under 35 USC 103 have been upheld.

Response to Arguments
Applicant's arguments filed 11/1/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “First, the Office Action, has not shown the applied references teach or suggest all elements of claim 1, as amended. The Office Action contends claim elements reciting "the surface of the particles of said surface-modified carbonaceous particulate material has been modified chemically by introducing additional functional groups on the surface of the carbonaceous particles, or by adding a complete or incomplete layer of amorphous or non-crystalline carbon on the surface of said carbonaceous particles" are product-by-process elements and discounts them on this basis. Id. at 5, 10. Applicant respectfully disagrees. Nonetheless, to advance prosecution, claim 1 is amended to recite "a surface of the surface-modified carbonaceous particulate material comprises a chemical surface modification or comprises a complete or incomplete layer of amorphous or non-crystalline carbon on the surface of said carbonaceous particulate material." This claim element, as amended, is not a product-by-process limitation. It imparts distinctive structural characteristics to the claimed structure. The applied references do not disclose or suggest these structural characteristics of the surface of the particles of the surface-modified carbonaceous particulate material and therefore cannot render the pending claims obvious. Id. at 5; see also M.P.E.P. §§ 2143.03, 2141.02. 
The Examiner respectfully traverses. Spahr, in paragraph 0048 discloses the chemical surface modification of the low surface area synthetic graphite is done by a chemical surface modification technique such as oxidation or CVD.
The Applicant discloses: “Second, claim 11 also recites structural properties-including a contact angle and surface energy-not taught or suggested by the applied references. These elements are physical properties of the claimed composition. To establish a prima facie case of obviousness, the Office would have to show the references teach or suggest each and every one of these structural elements. M.P.E.P. §§ 2143.03, 2141.02. It has not done so. Claim 11 is allowable at least due to this additional reason.”
The Examiner respectfully traverses. The contact angle is a process limitation which appears to be done via experiment as the claim language is written. Further, the surface energy limitation is a second and optional limitation for characterization of wettability.
The Applicant discloses: “Third, the Office Action provides no reason or motivation to modify Spahr's disclosure of a BET Specific Surface Area of 1-4 m2/g. A prima facie finding of obviousness requires an objective reason or motivation to combine reference teachings.  
See M.P.E.P. § 2143.01(IV). Indeed, the fact that "a skilled artisan, once presented with the two references, would have understood that they could be combined" is not enough, as it "does not imply a motivation to pick out those two references and combine them to arrive at the claimed invention." Personal Web Techs., LLC v. Apple, Inc., 848 F.3d 987, 993-94 (Fed. Cir. 2017) (emphasis original). In the instant case, no such reason or motivation would have existed. 
Yokomizo is directed to a "multilayer-structured carbon material for a non-aqueous electrolytic solution secondary battery negative electrode, which comprises graphite particles and amorphous carbon that coats the surface of the graphite particles. The specific surface area (SA) of Yokomizo's multilayer structured carbon material measured using a BET method ranges from 0.1 m2/g to 100 m2/g. Even if Spahr and Yokomizo could be combined, an ordinary artisan would seek a BET surface area where their ranges overlap-below the presently claimed range of 4.5-20 m2/g.”
The Examiner respectfully traverses. The Applicant has provided no actual explanation for how the combination would teach away from Spahr. MPEP 2144.05 I: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 43 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the functional groups on the surface of the carbonaceous particulate material, does not reasonably provide enablement for a type of functional group. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This is a scope of enablement rejection.  One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01.  MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation.  The factors are as follows: 
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.  
The factors are addressed in order.  As to factor A, the claim broadly recites wherein the chemical surface modification comprises functional groups on the surface of the carbonaceous particulate material, wherein the functional group could be at least a thousand different possible combinations.  No specific examples of the workability of any other functional group are given.  Therefore, this factor militates against a finding of enablement.
As to factors B and E, the field of material science is an unpredictable art.  Thus, the formulation of compounds containing different elements from those that have been optimized experimentally may present different problems.  In addition, the formulation of functional groups requires different chemical formulations.  It is not as simple as mixing each component into a beaker.  As such one of ordinary skill in the art would not know what problems might arise when formulating an active material using the elements for which applicants have not presented experimental data to support.  This factor militates against a finding of enablement.
As to factor C, there are no close prior arts of record being that the limitations are incredibly broad. As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelors degree in chemical engineering, material science, or chemistry.  This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides no examples of possible functional groups except for paragraph 0020 which states: “Introducing additional functional groups can for example achieved by exposing carbonaceous particles to oxygen (or species that are capable of releasing oxygen) under controlled conditions (as opposed to a simple exposure of particles to air which may or may not be sufficient to change the chemical constitution of the surface of the particles)”.  No examples, however, are cited for possible functional groups.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on each and every combination of the thousands possible.  Such a degree of testing is undue experimentation.  This factor militates against a finding of enablement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, 15, 17-19, 22, 25, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Spahr et al. (WO 2013/149807 A2) and further in view of Yokomizo et al. (US 2013/0252093 A1).
Regarding claims 1, 2, 27, and 28, Spahr et al. teach a composition (Abstract) comprising: at least one surface-modified carbonaceous particulate material; and at least one carbonaceous particulate material having a lower spring-back than the at least one surface-modified carbonaceous particulate material. (Paragraphs 0097, 0098, 101, 111-112, and table 6 disclose graphite compositions for lithium ion batteries which comprise surface oxidized low surface area synthetic graphite and highly crystalline synthetic graphite such as TIMREX SFG 15.)
Further, Spahr et al. teach wherein a surface of the surface-modified carbonaceous particulate material comprises a chemical surface modification (Paragraph 0048 discloses the chemical surface modification of the low surface area synthetic graphite is done by a chemical surface modification technique such as oxidation or CVD.) or comprises a complete of incomplete layer of amorphous or non-crystalline carbon on the surface of said carbonaceous particulate material (Limitation is optional).
Spahr et al. do not disclose any limitation about the spring-back of these materials. Further, Spahr et al. do not disclose wherein the surface- modified carbonaceous particulate material is a high spring-back surface-modified carbonaceous particulate material having a spring-back of equal to or more than 20%, and/or wherein the at least one low spring-back carbonaceous materials particulate material has a spring-back of equal to or below about 18%.
However, Spahr et al. disclose clearly surface modified graphite material with a spring-back as defined in the present claims because the applicant refers directly to Spahr in paragraphs 0009 and 0013 for the synthesis of said high spring back surface modified carbonaceous particles. 
Therefore, it would be obvious to one of ordinary skill in the art, if not inherent, that the composition of Spahr that the highly crystalline has a lower spring-back than the surface modified synthetic graphite.
While Spahr et al. teach wherein the at least one surface-modified carbonaceous particulate material has a BET Specific Surface Area (BET-SSA) of from about 4.1 m2/g to 20 m2/g. (Paragraph 0101 discloses 1-4 m2/g.), they do not teach a BET Specific Surface area of 4.5 m2/g to 20 m2/g. 
Yokomizo et al. teach a surface-modified carbonaceous particulate material with a BET Specific Surface area of 4.5 m2/g to 20 m2/g (Paragraphs 0017 and 0079 disclose a multilayer-structured carbon material for a nonaqueous electrolytic solution secondary battery negative electrode, which comprises graphite particles and amorphous carbon that coats the surface of the graphite particles. Further, the specific surface area (SA) of the multilayer-structured carbon material measured using a BET method is usually preferably 0.1 m.sup.2/g or more).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Yokomizo the value of the specific surface area is too low, the reaction area in the case of the use as a negative electrode material particularly decreases and much time is required for full charge, so that it tends to be difficult to obtain a preferable battery. On the other hand, when the value of the specific surface area is too high, reactivity with the electrolytic solution increases in the case of the use as a negative electrode material and much gas is prone to be generated, so that it tends to be difficult to obtain a preferable battery.
Regarding claims 3 and 4, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the BET SSA of the low spring-back carbonaceous particulate material is higher than the BET SSA of the surface-modified carbonaceous particulate material (Paragraph 0101 discloses 1-4 m2/g.) and wherein the at least one surface-modified carbonaceous particulate material has a BET SSA from about 4.5 to about 15 m2/g. (Spahr et al. teach a BET SSA of 1-4 m2/g (Paragraph 0101). Further, the Applicant discloses the term “about” in paragraph 21 of the specifications should be understood to encompass ±5%. As such, 5% of 4.1 is 0.205. With this “about 4.1” can essentially range from 3.895-4.305. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I))
Regarding claim 5, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the surface-modified carbonaceous particulate material is further characterized by any one of the following parameters, alone or in combination:
A ratio of Lc/La of greater than 1 (Paragraph 0101, point 29)
A crystallite size Lc from 50 to 400 nm (Paragraph 0101, point 30.)
A crystallite size of La from 5 to 100 nm (Paragraph 0101, point 31)
An oxygen content of greater than 50 ppm (Paragraph 0101, point 32)
Regarding claim 6, Spahr et al. teach the composition according to claim 4, wherein the at least one surface-modified carbonaceous particulate material is further characterized by
A pH value ranging from 5.0-7.0 (Paragraph 0101, point 14)
A xylene density from 2.24 to 2.26 g/cm3 (Paragraph 0101, point, 12)
Exhibiting an Id/Ig ratio of below about 0.3 when measured with a laser having an excitation wavelength of 632.8 nm (Paragraph 0101, point 13)
Regarding claim 8, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the at least one surface-modified carbonaceous material is characterized by comprising carbonaceous core particles with a non-graphitic carbon coating (Paragraph 0065 discloses chemical vapor deposition of disordered carbon-containing particles on the surface of the graphite particles.).
Regarding claim 15, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the carbonaceous particles forming the core of said at least one surface-modified carbonaceous particulate material are selected from natural graphite, synthetic graphite, coke, hard carbon, graphitized fine coke, mixtures thereof, or compositions of such carbon particles which further contain silicon, fin, bismuth, antimony, aluminum, silver, SiOx (X = 0.2-18), or SnOx (including SnO and SnO2) (Paragraph 0111 discloses synthetic graphite.)
Regarding claim 17, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the low spring-back carbonaceous particulate material is selected from natural graphite, synthetic graphite, coke, exfoliated graphite, graphene, few-layer graphene, graphite fibers, nanographite, non-graphitic carbon, carbon black, petroleum- or coal based coke, glassy carbon, carbon nanotubes, fullerenes, carbon fibers, hard carbon, graphitized fine coke, or mixtures thereof, or compositions of such carbon particles which further contain silicon, tin, bismuth, antimony, aluminum, silver, SiOx (X = 0.2-18), or SnOx (including SnO and SnO2) particles (Paragraph 0111 discloses synthetic graphite.)
Regarding claim 18, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach the at least one low spring-back carbonaceous material has not been surface-modified by oxidation and / or non-graphitic carbon coating (Paragraph 0065).
Regarding claim 19, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the at least one low spring-back carbonaceous material is a highly crystalline graphite, characterized by any one of the following parameters, alone or in combination:
A BET SSA of more than about 5 m2/g (Paragraph 0111 discloses 9.5 m2g.)
A particle size distribution (D90) ranging from 3 to 50 µm (Paragraph 0111 discloses 18 µm.)
A particle size distribution (D50) ranging from 1 to 50 µm (Paragraph 0111 discloses 9 µm.)
A particle size distribution (D10) ranging from 0.5 to 10 µm (Paragraph 0111 discloses 4 µm.)
A crystallie size Lc from 30 to 400 nm (Paragraph 0111 discloses 180 nm.)
A xylene density from 2.24 to 2.27 g/cm3 (Paragraph 0111 discloses 2.26 g/cm3.)
A c/2 distance of equal to or smaller than 0.3370 nm (Paragraph 0111 discloses a c/2 of 0.3355 nm.)
Regarding claim 22, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the content of the low spring back carbonaceous particulate is below about 30% by weight of the composition (Paragraph 011 discloses 5-20 wt.%).
Regarding claim 25, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the composition further comprises a polymer binder material, and wherein the content of said polymer binder is between about 1% and about 5% by weight of the composition (Paragraph 0098 discloses 2% SBR and 1% CNC binder.)
Regarding claim 29, Spahr and Yokomizo et al. teach the composition according to claim 1. Further, Spahr et al. teach wherein the composition comprises at least 75% by weight of the at least one surface-modified carbonaceous particulate material, and from 2% to 15% by weight of the at least one low spring-back carbonaceous material (Paragraph 0111 discloses 5-20 wt. %)
Regarding claim 30, Spahr et al. teach the composition according to claim 1. However, they do not teach wherein the composition further comprises carbon black. 
Yokomizo et al. teach wherein the composition further comprises carbon black (Paragraph 0203).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Yokomizo in order to improve conductivity and battery capacity.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Spahr et al. (WO 2013/149807 A2) and Yokomizo et al. (US 2013/0252093 A1) and further in view of Chang et al. (US 2013/0288131 A1).
Regarding claim 11, Spahr and Yokomizo et al. teach the composition according to claim 8. However, they do not teach wherein the non-graphitic carbon coating of said at least one surface-modified carbonaceous particulate material is a hydrophilic non-graphitic carbon coating, comprised of oxidized amorphous carbon, wherein said at least one hydrophilic surface-modified carbonaceous particulate material of the composition exhibits a wettability characterized by
(i)    a contact angle after 3 seconds that is less than 90°, or less than 75°, less than 70°, or less than 65°s and/or a contact angle after 5 seconds that is less than about 60°, or less than 40°, less than 30°, less than 25°, or less than 20°; and/or
(ii)    a surface energy of said hydrophilic surface-modified carbonaceous particulate material of at least 59 m J/m2.
Chang et al. teach surface-modified carbonaceous particulate material having a hydrophilic non-graphitic carbon coating (Claim 1 discloses a method of manufacturing a negative electrode active material comprising a composite coating layer comprising a core of a crystalline carbon material and at least one material selected from the group consisting of low crystalline carbon and amorphous carbon and a hydrophilic material.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Han in order to control water flow in electrochemical cells.
However, Han does not teach wherein said at least one hydrophilic surface-modified carbonaceous particulate material of the composition exhibits a wettability characterized by
(i)    a contact angle after 3 seconds that is less than 90°, or less than 75°, less than 70°, or less than 65°s and/or a contact angle after 5 seconds that is less than about 60°, or less than 40°, less than 30°, less than 25°, or less than 20° and/or
(ii)    a surface energy of said hydrophilic surface-modified carbonaceous particulate material of at least 59 m J/m2. 
MPEP 2113: The limitation with respect to wettability is being made by a process and as such is a product by process limitation. “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) 
Regarding claim 12, the combination of Spahr, Yokomizo, and Han teach the composition of claim 11. Further, Yokomizo teaches wherein the carbon coating of said at least one surface-modified carbonaceous particulate material is a hydrophilic non-graphitic carbon coating, comprised of oxidized amorphous carbon (Paragraph 0115 discloses the carbon coating comprises an oxidized amorphous carbon (amorphous carbon coated particle is heated in a CO2 atmosphere.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Yokomizo in order to improve conductivity and battery capacity.
Further, Han et al. teach surface-modified carbonaceous particulate material having a hydrophilic non-graphitic carbon coating (Claim 1 discloses a method of manufacturing a negative electrode active material comprising a composite coating layer comprising a core of a crystalline carbon material and at least one material selected from the group consisting of low crystalline carbon and amorphous carbon and a hydrophilic material.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Han in order to control water flow in electrochemical cells.
Regarding claim 13, Spahr and Yokomizo et al. teach the composition according to claim 11. Further, Yokomizo teaches wherein the at least one hydrophilic surface-modified carbonaceous particulate material in the composition is further characterized by
(i) an oxygen content of greater than about 200 ppm (Paragraph 0016) 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Yokomizo in order to improve conductivity and battery capacity.
Further, Han et al. teach surface-modified carbonaceous particulate material having a hydrophilic non-graphitic carbon coating (Claim 1 discloses a method of manufacturing a negative electrode active material comprising a composite coating layer comprising a core of a crystalline carbon material and at least one material selected from the group consisting of low crystalline carbon and amorphous carbon and a hydrophilic material.). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Spahr with Han in order to control water flow in electrochemical cells.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729